internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-107630-00 date date x a_trust state court d1 d2 x dear this letter responds to a letter dated date and subsequent correspondence submitted by you as trust’s authorized representative on behalf of trust requesting a ruling under sec_664 of the internal_revenue_code concerning the proposed modification of trust the information submitted states that x established trust on d1 x died on d2 and was survived by a pursuant to the terms of trust a_trust represented as being a charitable_remainder_annuity_trust under sec_664 the crat was established for the benefit of a article a of trust provides for the trustees of the crat to distribute annually to a for the duration of a’s life an annuity amount equal to percent of the initial fair_market_value of the assets placed in the crat upon a’s death the trustees shall distribute the remaining principal and undistributed_income of the crat to any one or more charities selected by the trustees that are organizations described in sec_170 and sec_2055 qualified charities the trustees of the crat propose to modify trust to authorize the trustees to make distributions of principal and income from time to time during a’s lifetime to any one or more qualified charities selected by the trustees but only to the extent that the fair_market_value of the assets of the crat exceeds dollar_figurex at the time of such distribution the trustees shall make no distribution of principal or income from the crat to the extent that such distribution would endanger the ability of the crat to pay the required fixed percent annuity to a for the duration of a’s lifetime the trustees have obtained the consent of a to the proposed modification the trustees have also obtained the consent of the attorney_general of state the laws of which govern the rights and duties of the parties and beneficiaries of trust pursuant to the terms of trust the trustees have petitioned court for an order directing the modification of trust as described above sec_664 of the code sets forth the requirements for a_trust to be a charitable_remainder_annuity_trust sec_664 provides that a sum certain which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals sec_664 provides that no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 sec_1_664-2 of the income_tax regulations provides that in general the governing instrument of a crat must provide that the trust will pay a sum certain not less often than annually to a person or persons described in sec_1_664-2 for each taxable_year of the period specified in sec_1_664-2 sec_1_664-2 provides in part that the amount described in sec_1_664-2 must be payable to or for_the_use_of a named person or persons at least one of which is not an organization described in sec_170 sec_1_664-2 provides in part that no amount other than the amount described in sec_1_664-2 may be paid to or for_the_use_of any person other than an organization described in sec_170 the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 the governing instrument may provide that any amount other than the amount described in sec_1_664-2 shall be paid or may be paid in the discretion of the trustee to an organization described in sec_170 provided that in the case of distributions in_kind the adjusted_basis of the property distributed is fairly representative of the adjusted_basis of the property available for payment on the date of payment it further states that the governing instrument may provide that a portion of the trust assets may be distributed currently or upon the death of one or more recipients to an organization described in sec_170 sec_1_664-1 provides that an amount distributed by a charitable_remainder_trust to an organization described in sec_170 other than the annuity or unitrust_amount shall be considered as a distribution of corpus and of those categories of income specified in sec_1_664-1 in an order inverse to that described in sec_1_664-1 the character of such amounts shall be determined as of the end of the taxable_year of the trust in which the distribution is made after the character of the annuity or unitrust_amount has been determined based solely on the facts and representations submitted we rule that the proposed modification of trust discussed above will not disqualify the crat as a crat under sec_664 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code including whether the crat was or is a crat under sec_664 of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being sent to trust’s authorized representatives sincerely yours j thomas hines acting branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
